 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHELLE HERRERA                                    Case No.: 18-CV-2328 JLS (KSC)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  PROCEED IFP
14   NANCY A. BERRYHILL, Acting
                                                         (ECF No. 2)
     Commissioner of Social Security,
15
                                      Defendant.
16
17
18         Presently before the Court is Plaintiff Michelle Herrera’s Motion to Proceed In
19   Forma Pauperis (“IFP”), (“IFP Mot.,” ECF No. 2). For the following reasons the Court
20   GRANTS Plaintiff’s IFP Motion.
21                                         IFP MOTION
22         All parties instituting any civil action, suit, or proceeding in a district court of the
23   United States, except an application for writ of habeas corpus, must pay a filing fee of
24   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
25   prepay the entire fee only if she is granted leave to proceed in forma pauperis pursuant to
26   28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A
27   federal court may authorize the commencement of an action without the prepayment of
28   ///

                                                     1
                                                                                18-CV-2328 JLS (KSC)
 1   fees if the party submits an affidavit, including a statement of assets, showing that she is
 2   unable to pay the required filing fee. 28 U.S.C. § 1915(a).
 3          In support of her IFP Motion, Plaintiff has submitted an affidavit of her financial
 4   status pursuant to 28 U.S.C. § 1915(a)(1) and Civil Local Rule 3.2. This affidavit shows
 5   that on a monthly basis Plaintiff receives no income, $577.00 in public assistance, and
 6   $353.00 in food stamps. IFP Mot. at 2. Plaintiff’s listed expenses total $935.00. Id. at
 7   4–5. Thus, it appears that Plaintiff does not have the funds to pay the requisite filing fee.
 8   Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed IFP.
 9             SCREENING PURSUANT TO 28 U.S.C. §§ 1915(e)(2) & 1915A(b)
10          The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a)
11   and dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
12   may be granted,” or “seeks monetary relief against a defendant who is immune from relief.”
13   28 U.S.C. § 1915(e)(2)(B); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)
14   (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”); Lopez v.
15   Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e)
16   “not only permits but requires a district court to dismiss an in forma pauperis complaint
17   that fails to state a claim”).
18          As amended by the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(e)(2)
19   mandates that the court reviewing an action filed pursuant to the IFP provisions of § 1915
20   make and rule on its own motion to dismiss before directing the Marshal to effect service
21   pursuant to Federal Rule of Civil Procedure 4(c)(3). See Fed. R. Civ. P. 4(c)(3); Navarette
22   v. Pioneer Med. Ctr., No. 12-cv-0629-WQH (DHB), 2013 WL 139925, at *1 (S.D. Cal.
23   Jan. 9, 2013).
24          All complaints must contain a “short and plain statement of the claim showing that
25   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
26   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
27   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
28   (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). “[D]etermining whether a

                                                    2
                                                                                 18-CV-2328 JLS (KSC)
 1   complaint states a plausible claim is context-specific, requiring the reviewing court to draw
 2   on its experience and common sense.” Iqbal, 556 U.S. at 663–64 (citing Twombly, 550
 3   U.S. at 556).
 4         “When there are well-pleaded factual allegations, a court should assume their
 5   veracity, and then determine whether they plausibly give rise to an entitlement of relief.”
 6   Iqbal, 556 U.S. at 679. “[W]hen determining whether a complaint states a claim, a court
 7   must accept as true all allegations of material fact and must construe those facts in the light
 8   most favorable to the plaintiff.” Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); see
 9   also Andrews v. King, 393 F.3d 1113, 1121 (9th Cir. 2005); Barren v. Harrington, 152
10   F.3d 1193, 1194 (9th Cir. 1998) (“The language of § 1915(e)(2)(B)(ii) parallels the
11   language of Federal Rule of Civil Procedure 12(b)(6).”).
12         “While factual allegations are accepted as true, legal conclusions are not.” Hoagland
13   v. Astrue, No. 1:12-cv-00973-SMS, 2012 WL 2521753, at *3 (E.D. Cal. June 28, 2012)
14   (citing Iqbal, 556 U.S. at 678). Courts cannot accept legal conclusions set forth in a
15   complaint if the plaintiff has not supported her contentions with facts. Id. (citing Iqbal,
16   556 U.S. at 679).
17         The Court finds that Plaintiff’s Complaint adequately states a claim for judicial
18   review of a denial of Social Security benefits. See generally Complaint (“Compl.”), ECF
19   No. 1. Specifically, Plaintiff alleges that “[t]here is no substantial or vocational evidence
20   in the record to support” the determination that Plaintiff is not disabled, or that Plaintiff
21   could perform any substantial gainful activity. Id. at 2. Additionally, Plaintiff states that
22   “[n]ew and material evidence” exists and that “good cause exists for failure to submit [this
23   evidence] earlier.” Id. at 3. According to Plaintiff, this new evidence “warrants a remand
24   of this matter for further proceedings.” Id.
25         It also appears that Plaintiff exhausted her administrative remedies prior to filing the
26   present action.     Plaintiff states that she “timely filed a request for review of the
27   [Administrative Law Judge]’s decision with the Appeals counsel” and that the Appeals
28   ///

                                                    3
                                                                                 18-CV-2328 JLS (KSC)
 1   Counsel denied Plaintiff’s request to review the Administrative Law Judge’s determination
 2   against Plaintiff. Id. at 2.
 3          Taking the above information in the light most favorable to Plaintiff, the Court
 4   concludes that Plaintiff has pled sufficient factual information to allege a plausible claim
 5   for relief. Plaintiff is therefore entitled to U.S. Marshal service on her behalf. 28 U.S.C.
 6   § 1915(d) (“The officers of the court shall issue and serve all process, and perform all duties
 7   in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“[T]he court may order that service be made by
 8   a United States marshal or deputy marshal . . . if the plaintiff is authorized to proceed in
 9   forma pauperis under 28 U.S.C. § 1915.”). Plaintiff is cautioned, however, that “the sua
10   sponte screening and dismissal procedure is cumulative of, and not a substitute for, any
11   subsequent Rule 12(b)(6) motion that [a defendant] may choose to bring.” Teahan v.
12   Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
13                                         CONCLUSION
14          Good cause appearing, IT IS ORDERED that:
15          1.     Plaintiff’s Motion for Leave to Proceed IFP (ECF No. 2) is GRANTED.
16          2.     The Clerk is DIRECTED to issue a summons as to Plaintiff’s Complaint
17   (ECF No. 1) upon Defendant and forward it to Plaintiff along with a blank U.S. Marshal
18   Form 285 for the named Defendant. In addition, the Clerk is DIRECTED to provide
19   Plaintiff with a certified copy of this Order and a certified copy of her Complaint (ECF No.
20   1) and the summons so that she may serve the named Defendant. Upon receipt of this “IFP
21   Package,” Plaintiff is DIRECTED to complete the Form 285 as completely and accurately
22   as possible, and to return it to the United States Marshal according to the instructions
23   provided by the Clerk in the letter accompanying the IFP package.
24          3.     Upon receipt, the U.S. Marshal is ORDERED to serve a copy of the
25   Complaint and summons upon the named Defendant as directed by Plaintiff on the USM
26   Form 285. All costs of service will be advanced by the United States. See 28 U.S.C.
27   § 1915(d); Fed. R. Civ. P. 4(c)(3).
28

                                                    4
                                                                                 18-CV-2328 JLS (KSC)
 1         4.     Defendant is thereafter ORDERED to reply to Plaintiff’s Complaint within
 2   the time provided by the applicable provisions of Federal Rule of Civil Procedure 12(a).
 3   See 42 U.S.C. § 1997e(g) (noting that once the Court has conducted its sua sponte
 4   screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and thus has made a
 5   preliminary determination based on the face on the pleading alone that Plaintiff has a
 6   “reasonable opportunity to prevail on the merits,” the defendant is required to respond).
 7         5.     Plaintiff SHALL SERVE upon the Defendant or, if appearance has been
 8   entered by counsel, upon Defendant’s counsel, a copy of every further pleading or other
 9   document submitted for consideration by the Court. Plaintiff must include with the original
10   paper to be filed with the Clerk, a certificate stating the manner in which a true and correct
11   copy of the document was served on the Defendant, or counsel for Defendant, and the date
12   of that service. Any paper received by the Court which has not been properly filed with
13   the Clerk, or which fails to include a Certificate of Service, may be disregarded.
14         IT IS SO ORDERED.
15   Dated: April 10, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                18-CV-2328 JLS (KSC)
